Exhibit 10


Grantee:        
Shares:          

MATRIX SERVICE COMPANY
AWARD AGREEMENT


__________________, 20__




«Grantee»
«Address1»
«Address2»
«City», «State» «PostalCode»


Dear «FirstName»:


1.    Award. The awards set forth in this Award Agreement (the "Award
Agreement") are subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the 2012 Stock and
Incentive Compensation Plan (the "Plan"), of Matrix Service Company, a Delaware
corporation (the "Company") a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.


2.    Restricted Stock Units and Cash-Based Long-Term Incentive Award.


(a)    Restricted Stock Units and Performance Units Awards. The Company hereby
grants to you an aggregate of up to «Shares» restricted stock units
(individually, an "RSU," and collectively, "RSUs") as more specifically set
forth in Section 2(f). Each RSU entitles you to receive one share of common
stock, par value $.01 per share, of the Company (the "Shares") at such time as
the restrictions described in Section 2(e)(ii) lapse as described in Section
2(f)(i). In addition, the Company hereby grants to you an aggregate of up to
«Shares» performance units (individually, a "Performance Unit," and
collectively, "Performance Units"). Each Performance Unit entitles you to
receive up to two Shares at such time as the restrictions described in Section
2(e)(ii) lapse as described in Section 2(f)(ii).


(b)    Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Shares you become entitled to receive hereunder by book-entry
registration or by issuance of a certificate or certificates for the Shares in
your name as soon as practicable after the restrictions in Section 2(e)(ii)
lapse as described in Section 2(f). In the event the Company issues a
certificate or certificates for the Shares, such certificates shall be subject
to such stop transfer orders and other restrictions as the committee of the
Board of Directors that administers the Plan may deem necessary or advisable
under the Plan and rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable foreign, federal or state securities laws.


(c)    Stockholder Rights Prior to Issuance of Shares. Neither you nor any of
your beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs or the Performance Units until the date of book-entry
registration or issuance by the Company of a certificate to you for such Shares.


(d)    Cash-Based Long-Term Incentive Award. In addition to the RSUs and
Performance Units, the Company hereby grants to you a cash-based long-term
incentive award, hereinafter referred to as the "Performance Cash Award." The
minimum award is zero, the target award is $[[ ]] (the "Target Award") and the
maximum award is $[[ ]] (the "Maximum Award"). The amount that will be paid in
respect of the Performance Cash Award will be determined based on the Company's
Return on Invested Capital ("ROIC"), as otherwise set forth herein and more
fully described below. This Performance Cash Award entitles you to

1





--------------------------------------------------------------------------------



receive up to the Maximum Award at such time as the restrictions described in
Section 2(e) lapse as described in Section 2(f) if the Maximum Performance Goal
(as defined below) for ROIC established by the Committee is achieved.


(e)    Restrictions.


(i)    Your ownership of the RSUs and Performance Units and your right to
receive the Performance Cash Award shall be subject to the restrictions set
forth in subsection (ii) of this Section 2(e) until such restrictions lapse
pursuant to the terms of Section 2(f).


(ii)    The restrictions referred to in subsection (i) of this Section 2(e) are
as follows:


(A)    At the time of your termination of employment with the Company or a
Subsidiary, other than a termination of employment that occurs as a result of an
event described in any of Subsections (iv) through (vii) of this Section 2(f),
you shall forfeit the RSUs, Performance Units and the Performance Cash Award to
the Company and all of your rights thereto shall terminate without any payment
of consideration by the Company.


(B)    You may not sell, assign, transfer or otherwise dispose of any RSUs or
Performance Units, any portion of the Performance Cash Award or any rights under
the RSUs, Performance Units or Performance Cash Award. No RSU, Performance Unit
or Performance Cash Award and no rights under any such RSU, Performance Unit or
Performance Cash Award may be pledged, alienated, attached or otherwise
encumbered, other than by will or the laws of descent and distribution. If you
or anyone claiming under or through you attempts to violate this Section
2(e)(ii)(B), such attempted violation shall be null and void and without effect,
and all of the Company's obligations hereunder shall terminate.


(f)    Lapse of Restrictions.


(i)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the RSUs in four equal installments of 25 percent each on each of the first,
second, third and fourth anniversaries of the date of this Award Agreement, such
that the restrictions set forth in Section 2(e)(ii) shall have lapsed with
respect to 100 percent of the RSUs on the fourth anniversary of the date of this
Award Agreement.


(ii)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the Performance Units on the ___ anniversary of the date of this Award
Agreement (the "Measurement Date"), but only if and to the extent the Committee
certifies in writing that the "Shareholder Return Goals" set forth in this
subsection (ii) are met. The Shareholder Return Goals are as follows:



2



--------------------------------------------------------------------------------







Shareholder
Return Goal




Total
Shareholder Return
Percentage of Return-Based
RSUs for Which
Conditions are Satisfied
 
 
 
Threshold Total Shareholder Return Goal
____ percentile of Peer Group


__%


Above Threshold Total Shareholder Return Goal






____ percentile of Peer Group


__%




Target Total Shareholder Return Goal




Above Target Total Shareholder Return Goal


Maximum Total Shareholder Return Goal




____ percentile of Peer Group






____ percentile of Peer Group






____ percentile of Peer Group
__%






__%






__%









The Committee shall certify on a nondiscretionary basis whether and the extent
to which the Shareholder Return Goals have been met on or before the date on
which the Company is required to make a book-entry registration or issue a
certificate for Shares relating to the achievement of Shareholder Return Goals
as set forth in Section 2(f)(viii). In the event the Committee certifies that
the Threshold Total Shareholder Return Goal has not been met, then all of the
Performance Units will be forfeited to the Company. In the event the Committee
certifies that the Company has achieved the Maximum Total Shareholder Return
Goal, the conditions shall be deemed to have been satisfied and the restrictions
on a number of Performance Units equal to all of the Performance Units
multiplied by two shall be removed as of the Measurement Date. In the event the
Committee certifies that the Company has achieved a Total Shareholder Return
that is between any of the Total Shareholder Return Goals set forth above, then
the conditions with respect to the Performance Units shall be deemed to have
been met for the number of Performance Units determined by linear interpolation
between such Shareholder Return Goals and the restrictions on such Performance
Units shall be removed as of the Measurement Date and the remainder of the
Performance Units will be forfeited to the Company. The Committee has the final
authority to determine on a nondiscretionary basis whether the Shareholder
Return Goals have been met and to what extent.
For purposes of measuring the Shareholder Return Goals with respect to the
Company and each of the companies in the Peer Group: "Total Shareholder Return"
shall mean the total shareholder return calculated by subtracting 1 from the
following fraction:
Numerator: Ending Stock Value
Denominator: Beginning Stock Value

3



--------------------------------------------------------------------------------



"Beginning Stock Value" shall mean, with respect to the Company and each of the
companies in the Peer Group, $100, invested in common stock at the average
closing stock price of such company for each of the trading days in the period
covering April, May and June of 2012; "Ending Stock Value" shall mean, with
respect to the Company and each of the companies in the Peer Group, the average
closing stock price of such company of one share of common stock for each of the
trading days in the period covering April, May and June of 2015 multiplied by
the sum of the number of shares represented by the Beginning Stock Value initial
$100 investment plus such additional shares resulting from all dividends paid on
common stock during the three-year measurement period being treated as though
they are reinvested on the applicable ex-dividend dates at the applicable
closing prices on such dates; and "Peer Group" shall mean _____________________.
The Company's ranking relative to members of the Peer Group will be determined
by listing the Company and members of the Peer Group from highest to lowest
Total Shareholder Return achieved by the respective company and counting down
from the company with the highest Total Shareholder Return to the Company's
position within such list. In all events, the Total Shareholder Return of any
member of the Peer Group shall be adjusted to give effect to any stock
dividends, stock splits, reverse stock splits and similar transactions. If a
company or companies in the Peer Group files for bankruptcy at any time prior to
the Measurement Date, then such company or companies shall have the lowest
ranking in the Peer Group. If the common stock of a company or companies in the
Peer Group ceases to trade on a national securities exchange as a result of a
going private transaction or other acquisition at any time prior to the
Measurement Date, then such company or companies shall be removed from the Peer
Group.
(iii)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the Performance Cash Award on the second anniversary of the date of this
Award Agreement (the "ROIC Measurement Date"), but only if and to the extent the
Committee certifies in writing that the ROIC Performance Goals set forth in this
subsection (iii) are met. The ROIC Performance Goals are as follows:






ROIC Level
Average ROIC


Percentage of Performance Cash Award for Which
Conditions are Satisfied
 
 
 
Threshold ROIC Goal
__%
__%
 
 
 
Target ROIC Goal
__%


__%
 
 
 
Maximum ROIC Goal
__%
__%




4



--------------------------------------------------------------------------------



The Committee shall certify on a nondiscretionary basis whether and the extent
to which the ROIC Performance Goals have been met on or before the date on which
the Company is required to issue you a check in redemption of your Performance
Cash Award as set forth in Section 2(f)(viii). In the event the Committee
certifies that the Threshold ROIC Performance Goal has not been met, then all of
the Performance Cash Award will be forfeited to the Company. In the event the
Committee certifies that the Maximum ROIC Goal has been met, the conditions
shall be deemed to have been met for a Performance Cash Award equal to ___% of
the Target Performance Cash Award. In the event the Committee certifies that the
Company has achieved an ROIC that is between the Threshold ROIC Performance Goal
and the Target ROIC Performance Goal or between the Target ROIC Performance Goal
and the Maximum ROIC Performance Goal set forth above, then the conditions with
respect to the Performance Cash Award shall be deemed to have been met for a
percentage of the Performance Cash Award determined by linear interpolation
between such ROIC Performance Goals and the restrictions on such Performance
Cash Award shall be removed as of the ROIC Measurement Date and the remainder of
the Performance Cash Award will be forfeited. The Committee has the final
authority to determine on a nondiscretionary basis whether the ROIC Performance
Goals have been met and to what extent.
 
For purposes of measuring the ROIC Performance Goals, "Average ROIC" shall mean
ROIC for fiscal 20__ and fiscal 20__ divided by 2, and "ROIC" is the percentage
derived from the following fraction:


Numerator: Operating Income x (1 - Tax Rate)


Denominator: (prior year-end Total Assets + current year-end Total Assets/2) –
(prior year-end Current Liabilities + current year-end Current liabilities/2) –
(prior year-end Cash + current year-end Cash/2)


(iv)    Notwithstanding the provisions of subsections (i), (ii) and (iii) of
this Section 2(f), the restrictions described in Section 2(e)(ii) shall lapse
with respect to the RSUs, the Performance Units and the Performance Cash Award
(as if each of the Target Total Shareholder Return Goal and Target Performance
Cash Award had been met) upon the occurrence of any of the following events:


(1)    Your death or "Disability"; or


(2)    A Change of Control of the Company.
        
The term "Disability" shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months. For
purposes of this Section 2(f)(iv), the Target Performance Goal shall be deemed
to have been met on the date the restrictions lapse by reason of the occurrence
prior to the Measurement Date or ROIC Measurement Date of any of the foregoing
events, so that the conditions on issuance of 100 percent of the Performance
Units and the Target Performance Cash Award shall be deemed satisfied on the
date of such event.


(v)    Notwithstanding the provisions of subsection (i) of this Section 2(f),
upon the occurrence of your "Retirement," the restrictions described in Section
2(e)(ii) shall lapse with respect to a number of RSUs determined as follows: (x)
the total number of RSUs awarded to you hereunder multiplied by a fraction, the
numerator of which is equal to the number of full and partial months elapsed
from the date of the Award to the date of your Retirement, and the denominator
of which is 48, minus (y) the total number of RSUs which previously lapsed under
Subsection (i) of this Section 2(f).



5



--------------------------------------------------------------------------------



The term "Retirement" or "Retire" shall mean your voluntary "Separation from
Service" (as defined in Code Section 409A), on or after the date on which you
attain age 65.


(vi)    Notwithstanding the provisions of subsection (ii) of this Section 2(f),
in the event that you Retire prior to the Measurement Date and the Committee
subsequently determines and certifies that the Company has achieved a
Shareholder Return Goal at a level at or above the Threshold Shareholder Return
Goal, the restrictions described in Section 2(e)(ii) shall lapse with respect to
a pro rata number of Performance Units equal to the total number of Performance
Units for which the restrictions would have lapsed on the Measurement Date under
Subsection (ii) of this Section 2(f) if you had not Retired prior to the
Measurement Date, multiplied by a fraction, the numerator of which is equal to
the number of full and partial months elapsed from the date of the Award to the
date of your Retirement, and the denominator of which is 36.


(vii)    Notwithstanding the provisions of subsection (iii) of this Section
2(f), in the event that you Retire prior to the ROIC Measurement Date and the
Committee subsequently determines and certifies that the Company has achieved an
ROIC Goal at a level at or above the Threshold ROIC Goal, the restrictions
described in Section 2(e)(ii) shall lapse with respect to a pro rata portion of
the Performance Cash Award equal to the total dollar amount for which the
restrictions would have lapsed on the ROIC Measurement Date under Subsection
(iii) of this Section 2(f) if you had not Retired prior to the ROIC Measurement
Date, multiplied by a fraction, the numerator of which is equal to the number of
full and partial months elapsed from the date of the Award to the date of your
Retirement, and the denominator of which is 24.


(viii)    On the date of the lapse of the restrictions in accordance with this
Section 2(f), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(f), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(c) of this Award Agreement for the Shares covered by such
RSUs and Performance Units in redemption of such RSUs and Performance Units and
will pay you by check in redemption of the Performance Cash Award.


3.    Agreement with Respect to Taxes; Share Withholding.


(a)    You agree that (1) you will pay to the Company or an Affiliate, as the
case may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the Performance
Cash Award, the RSUs, the Performance Units and/or the Shares and (2) the
Company or any of its Affiliates shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due to you any taxes of
any kind required by law to be withheld with respect to the Performance Cash
Award, the RSUs, the Performance Units and the Shares.


(b)    You agree that, if required by applicable law, you shall pay any taxes no
later than the date as of which the value of the Performance Cash Award, RSUs,
Performance Units and/or Shares first become includible in your gross income for
income tax purposes; provided, however, that the Committee may, in accordance
with Section 11(b) of the Plan, permit you to: (i) elect withholding by the
Company of cash and/or Shares otherwise deliverable to you pursuant to this
Award Agreement (provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Company's or any
Affiliate's required tax withholding of obligations using the minimum statutory
withholding rates for Federal, state and/or local tax purposes, including
payroll taxes, that are applicable to supplemental taxable income) and/or (ii)
tender to the Company Shares owned by you (or by you and your spouse jointly)
and acquired more than six (6) months prior to such tender in full or partial
satisfaction of such tax obligations, based, in each case, on the Fair Market
Value of the Shares on the payment date as determined by the Committee.



6



--------------------------------------------------------------------------------



4.    Adjustment of Shares. The number of Shares subject to the RSUs and
Performance Units awarded to you under this Award Agreement may be adjusted as
provided in the Plan.


5.    Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs and Performance Units pursuant to
this Award Agreement is in effect at the time of issuance of such Shares, the
certificate(s) for the Shares shall contain the following legend:


The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.


6.    Forfeiture and Clawback.


(a)You agree that in the event you violate the confidentiality, non-competition,
non-solicitation or non-disparagement provisions of any agreement between you
and the Company or any Affiliate, or any plan of the Company or any Affiliate in
which you participate, you will forfeit in their entirety the Performance Cash
Award, the RSUs and the Performance Units, and all of your rights thereto shall
terminate without any payment of consideration by the Company.


(b)Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation the
Company's existing policy and any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company's common stock may be listed. You agree to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from you under any such clawback policy.


7.    Compliance with 409A. The Company intends that this Award Agreement and
the Plan either (a) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.


8.    Certain Definitions. Capitalized terms used in this Award Agreement and
not otherwise defined herein shall have the respective meanings provided in the
Plan.


[Signature Page to Follow]

7



--------------------------------------------------------------------------------





If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.


MATRIX SERVICE COMPANY






By:                            
Name:                     
Title:                     








The foregoing Award Agreement is accepted by me as of ______________________,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.






                                                    
«Grantee»



8

